Case 9:19-cv-81339-KAM Document 1 Entered on FLSD Docket 10/01/2019 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI-DADE DIVISION
WAYNE ALLEN, an individual,
Plaintiff, CASE NO.:

Vs.

NORTH AMERICAN TRANSPORT SERVICES LLC,
a Florida Limited Liability Corporation,

Defendant.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

1. Plaintiff, WAYNE ALLEN, [hereinafter, “Plaintiff” or “ ALLEN”, by and through his
undersigned attorney, alleges the following against Defendant, NORTH AMERICAN
TRANSPORT SERVICES, LLC, [Hereinafter, “Defendant”, or “Employer”, and states,
to wit:

INTRODUCTION/NATURE OF ACTION

Ze This is a civil action for money damages brought for violation of the Fair Labor Standards
Act of 1938, 29 U.S.C. §201, et seg., (“FLSA”), for unpaid wages under Florida law (i.e.,
Fla. Stats. § 448.08 (2016)), and for retaliation.

JURISDICTION AND VENUE

3. This Court has subject matter jurisdiction over the Plaintiff's claims under the FLSA
pursuant to 28 U.S.C. § 1331 and 29. U.S.C. § 201 et seq.

4, The venue of this Court over this controversy is proper because a substantial portion of

the acts and omissions charged herein occurred in Miami-Dade County, which lies in the
Case 9:19-cv-81339-KAM Document 1 Entered on FLSD Docket 10/01/2019 Page 2 of 7

Southern District of Florida. Defendants employed Plaintiff within Miami-Dade County
and have conducted substantial, continuous, and systematic commercial activities within
Miami-Dade County. All of the substantial events giving rise to these claims, including
the unlawful employment practices of Defendant, arose in Miami-Dade County, Florida,
which lies in the Southern District of Florida. See, 28 U.S.C. 1391(b).

PARTIES

5. Plaintiff, WAYNE ALLEN, was an employee of the Defendant, at all relevant times until
his termination on or about July __, 2019. Moreover, ALLEN is an individual and a
citizen of the State of Florida and the causes of action that are pled herein occurred in
Miami-Dade County, Florida. Plaintiff is an “employee”, as defined under the Fair Labor
Standards Act of 1938, 29 U.S.C. §201, et seg., (“FLSA”).

6. Defendant, NORTH AMERICAN TRANSPORT SERVICES, LLC, is a Florida Limited
Liability Company organized under the laws of the State of Florida, and which has its
principal offices in Opa Locka, Florida and is otherwise authorized to do and is doing
business in the State of Florida. Defendant has, at all relevant times, continuously
maintained a work-force consisting of no less than fifty (50) employees employed for at
least 20 calendar work weeks. Moreover, Defendant operates a ‘ransponiationt business
across state lines. Defendant, NORTH AMERICA, is an enterprise engaged in
commerce or in the production of goods for commerce as defined by the FLSA and was
Plaintiff's employer as that term is defined under FLSA.

I Defendant, NORTH AMERICA, has control over the terms and conditions of Plaintiff's

work, including the overtime violations contained herein, was Plaintiff's “Employer” for

Page 2 of 7
Case 9:19-cv-81339-KAM Document 1 Entered on FLSD Docket 10/01/2019 Page 3 of 7

10.

Yl.

12.

13,

14.

15.

purposes of the FLSA.

CONDITIONS PRECEDENT
All conditions precedent have been performed or have occurred, and/or waived by
Defendant.

GENERAL ALLEGATIONS
Plaintiff was employed with Defendant during the months of April 2018 to July 2019, as
a truck driver. Plaintiff was terminated on or at the end of the month of July 2018.
Plaintiff was a non-exempt hourly employee.
During his employment, Defendant routinely failed to pay Plaintiff for the time that he
worked and also for overtime.
From the period starting January 2019, through June 2019, Plaintiff was hired at a pay
rate of $0.53, per unit/mile. However, Defendant periodically lowered the Plaintiff's pay
rate per unit from $0.53 to $0.33, per unit/mile. Defendant did not pay Plaintiff for his
time worked. Plaintiff worked an average of 70 hours per week.
At all times material, Plaintiff performed his employment duties satisfactorily and was
not compensated by Defendant either on a weekly, biweekly or monthly basis. While
Defendant was obligated to pay Plaintiff the per unit pay rate of $0.53, Defendant did not
pay Plaintiff for a number of weeks at that $0.53, which resulted in amount due of
approximately $2,500.00.
Defendant has breached the employment agreement by failing and refusing to pay
Plaintiff for the times that he worked and/or was entitled to receive.

Plaintiff has incurred damages from Defendant’s unlawful acts, as he has worked for

Page 3 of 7
Case 9:19-cv-81339-KAM Document 1 Entered on FLSD Docket 10/01/2019 Page 4 of 7

16.

Lys

18.

19.

which he has not been paid at all.
Plaintiff has retained the law firm of James Jean-Francois, P.A., to represent him in this
matter and has agreed to pay said firm a reasonable attorney’s fee for its services.

COUNT I
FAIR LABOR STANDARDS ACT VIOLATIONS

Plaintiff, WAYNE ALLEN, re-alleges and incorporates by reference all allegations
contained in paragraphs 1-16, supra.

Throughout Plaintiff's employment, Defendant repeatedly and willfully violated the

FLSA by failing to compensate Plaintiff for the full hours/time that he worked. Plaintiff
normally worked five full-day, per week, that was supposed to be paid at a rate of $0.53
per unit. However, Plaintiff was instead compensated at a far lesser rate than the agreed
upon rate of $0.53, per unit, from January 2019, to June 2019. Defendant willfully
violated the FLSA by failing to pay Plaintiff for every hour/time worked by Plaintiff
during the applicable pay period, which represented, cumulatively, entire days of work
Plaintiff provided for which Defendant did not pay him. Moreover, on those occasions
when the Plaintiff worked over time, Defendant did not pay Plaintiff for the overtime and
Plaintiff did not receive the correct rate of pay for both regular and over-time work.

As a direct and proximate result of Defendant’s acts and/or omissions, Plaintiff has
suffered damages.

WHEREFORE, Plaintiff, WAYNE ALLEN, demands judgment against Defendant,

NORTH AMERICAN TRANSPORT SERVICES, for the following:

A. Unpaid wages found to be due and owing;

Page 4 of 7
Case 9:19-cv-81339-KAM Document 1 Entered on FLSD Docket 10/01/2019 Page 5 of 7

20.

ZL.

22.

2s

24.

B. An additional equal amount as liquidated damages,
C, Prejudgment interest in the event liquidated damages are not awarded;
D. A reasonable attorneys’ fees and costs; and
EB. Such other relief this Court deems just and equitable.
COUNT Il

UNPAID WAGES UNDER FLORIDA LAW

 

Plaintiff, ALLEN, re-alleges and incorporates by reference all allegations contained in
paragraphs 1-16, supra.

This is an action brought pursuant to Florida Common Law as a breach of contract claim.
Defendant has breached that agreement by failing to pay the proper hourly pay rate of
$0.53, per unit/mile, in addition to time and half for overtime work, as well, since
Plaintiff worked at least 70 hours per week.

This constitutes unpaid wages under Chapter 448.08, Florida Statutes (2016), and F lorida
common law.

Pursuant to Chapter 448.08, Florida Statutes (2016), Plaintiff is entitled to an award of
reasonable attorney fees upon prevailing in this action.

WHEREFORE, Plaintiff, WAYNE ALLEN, demands judgment against Defendant,

NORTH AMERICAN TRANSPORT SERVICES, LLC, for damages, prejudgment interest,

together with costs of suit and a reasonable attorney’s fees, along with any such other and further

relief as the Court may deem proper.

COUNT II
VIOLATION OF TITLE VII, 42 U.S.C. §§ 2000(E)
FOR UNLAWFUL RETALIATION

Page 5 of 7
Case 9:19-cv-81339-KAM Document 1 Entered on FLSD Docket 10/01/2019 Page 6 of 7

25

26

Zh.

28.

30.

Plaintiff, ALLEN, re-alleges and incorporates by reference all allegations contained in
paragraphs 1-16, supra.

Because of his requests for proper and accurate compensation, ALLEN was unlawfully
terminated from his employment by Defendant.

As such, Defendant has denied Plaintiff an opportunity for employment and otherwise
terminated his employment on the basis of ALLEN’s demands for payment of the wages
due him for services rendered and at the rate that was agreed upon between him and

Defendant.

As a direct and proximate result of the intentional discriminatory and retaliatory actions
and practices by Defendant, NORTH AMERICAN TRANSPORT SERVICES, LLC, its
agents and employees, ALLEN has suffered and continues to suffer injury, including loss
of employment, loss of income, loss of other employment benefits and has suffered and
continues to suffer emotional distress, humiliation, great expense, embarrassment and

damage to his reputation.

PRAYER
For these reasons, Plaintiff, WAYNE ALLEN, asks for judgment against NORTH

AMERICAN TRANSPORT SERVICES, LLC, for the following:

1 Damages in the form of any pay, wages, salary, employment benefits or other

compensation denied or lost by the foregoing act(s);

ii) Prejudgment interest at the prevailing legal rate from the date ALLEN was
terminated, relative to the award of pay, wages, salary, employment benefits or
other compensation and actual monetary losses sustained by her as a result of the

Page 6 of 7
Case 9:19-cv-81339-KAM Document 1 Entered on FLSD Docket 10/01/2019 Page 7 of 7

foregoing acts;
iii). Post-judgment interest;

iv) Compensatory damages to the maximum extent allowed under the law for

ALLEN’s emotional pain, suffering and mental anguish;

v) A declaratory judgment;
vi) Front pay and back pay;

vii) | Anaward of costs and reasonable attorney's fees;

viii) All other just, equitable and proper relief to which Plaintiff ALLEN is entitled under

the circumstances.
DEMAND FOR JURY TRIAL

Plaintiff, WAYNE ALLEN, requests a trial by jury on all issues so triable as a matter of right.

Date: October 01, 2019.
James Jean-Francois, /s/

JAMES JEAN-FRANCOIS, ESQ.

Fla. Bar. No.: 0495115

Law Offices of James Jean-Francois, P.A.

6100 Hollywood Blvd., Ste. 211

Hollywood, FL 33024

Phone: (954) 987-8832

Fax: (954) 987-2622

e-address: (P): jamesjeanfrancoisesg@hotmail.com

(S): jionlaw@hotmail.com

Page 7 of 7
